People ex rel. Price v Graham (2019 NY Slip Op 04638)





People ex rel. Price v Graham


2019 NY Slip Op 04638


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019

[*1]MOTION NO. (177/19) KAH 18-00368. The People of the State of New York ex rel. Theodore Price, PETITIONER-APPELLANT, 
vHAROLD GRAHAM, SUPERINTENDENT, AUBURN CORRECTIONAL FACILITY, RESPONDENT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.